United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, OHARE AIR MAIL
CENTER, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-347
Issued: April 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2006 appellant filed a timely appeal from merit decisions of the Office
of Workers’ Compensation Programs dated April 24 and September 25, 2006 granting her a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award decision.
ISSUES
The issues are: (1) whether appellant has any permanent impairment of her right upper
extremity; and (2) whether appellant has more than a 10 percent permanent impairment of the
left upper extremity.
FACTUAL HISTORY
On April 2, 2004 appellant, then a 64-year-old mail handler, filed an occupational disease
claim alleging that she sustained carpal tunnel syndrome causally related to factors of her federal
employment. She did not stop work. The Office accepted her claim for bilateral carpal tunnel

syndrome. Appellant underwent a right carpal tunnel release on September 7, 2004. She
stopped work on September 7, 2004 and resumed work with restrictions on September 16, 2004.
Appellant retired on December 1, 2004.
On December 13, 2004 appellant filed a claim for a schedule award. On August 15, 2005
the Office requested that she submit an impairment evaluation from her attending physician
addressing the extent of any permanent impairment of the upper extremities in accordance with
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001).
In an impairment evaluation dated September 2, 2005, Dr. Mark S. Cohen, a Boardcertified orthopedic surgeon, stated:
“[Appellant] reports that her right-sided tingling and numbness have completely
resolved. Intermittently, she drops objects with her right hand. She states that her
left hand is currently her chief complaint. [Appellant] has some difficulty during
light activities such as sweeping. She reports tingling and numbness in her left
hand as well as some intermittent catching and locking of her left middle finger.”
On examination, Dr. Cohen measured the range of motion of appellant’s wrists as
60 degrees bilateral extension and 65 degrees bilateral flexion. He determined that she had
bilateral pinch strength of 16 pounds and grip strength of 60 pounds on the right and 35 pounds
on the left. Dr. Cohen noted that she experienced “tingling and numbness in her left hand during
a median nerve compression test.” In an accompanying form report, he found that appellant had
no impairment of the right upper extremity.
An Office medical adviser reviewed Dr. Cohen’s report and found that appellant had a
10 percent impairment of the left upper extremity due to loss of grip strength according to Tables
16-31 and 16-34 on page 509 of the A.M.A., Guides. He determined that appellant had no
impairment on the right side. The Office medical adviser indicated that she reached maximum
medical improvement on the right side on December 15, 2004 and on the left side on
September 2, 2005.
By decision dated April 24, 2006, the Office granted appellant a schedule award for a
10 percent impairment of the left upper extremity. The period of the award ran for 31.2 weeks
from September 20, 2005 to April 8, 2006.
On May 22, 2006 appellant requested a review of the written record. She submitted a
report dated July 31, 2006 from Dr. Cohen who discussed appellant’s complaints of pain and
numbness in her right hand. Dr. Cohen found no evidence of tenosynovitis, full range of motion
of the right wrist and grip strength of 58 pounds on the right and 45 pounds on the left. He
indicated that she had no “positive provocative tests for carpal tunnel syndrome” on examination.
Dr. Cohen questioned whether her symptoms on the right side were due to carpal tunnel
syndrome.
In a decision dated September 25, 2006, an Office hearing representative affirmed the
April 24, 2006 decision. The hearing representative found that appellant had no more than a
10 percent left upper extremity impairment and had no impairment of the right upper extremity.
2

LEGAL PRECEDENT -- ISSUE 1
A claimant seeking compensation under the Federal Employees’ Compensation Act,1 has
the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence.2 Section 8107 provides that if there is permanent disability
involving the loss or loss of use of a member or function of the body, the claimant is entitled to a
schedule award for the permanent impairment of the scheduled member or function.3 It is the
claimant’s burden to establish that he or she sustained permanent impairment of a scheduled
member or function as a result of an employment injury.4
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome. She
underwent a right carpal tunnel release on September 7, 2004. On December 13, 2004 she filed
a claim for a schedule award.
Appellant has not submitted evidence establishing that she has any permanent
impairment of the right upper extremity. In a report dated September 2, 2005, her attending
physician, Dr. Cohen, noted that the numbness and tingling on her right side had resolved. He
found that she had no impairment of the right upper extremity. An Office medical adviser
reviewed Dr. Cohen’s report on November 28, 2005 and concurred with his finding that
appellant had no right upper extremity impairment. On July 31, 2006 Dr. Cohen discussed
appellant’s complaints of numbness and pain of the right hand. He indicated that tests for carpal
tunnel syndrome were negative and questioned whether her right-sided symptoms were due to
carpal tunnel syndrome. As appellant has not submitted any medical evidence supporting that
she has a permanent impairment of the right upper extremity due to her accepted employment
injury, she has not established entitlement to a schedule award for the right side.5
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of the Act6 and its implementing federal regulation,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For

1

5 U.S.C. § 8107.

2

Tammy L. Meehan, 53 ECAB 229 (2001).

3

5 U.S.C. § 8107.

4

Edward W. Spohr, 54 ECAB 806 (2003).

5

Id.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

3

consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.8
The A.M.A., Guides provides that upper extremity impairment due to carpal tunnel
syndrome and other entrapment neuropathies should be calculated using section 16.5d and
Tables 16-10, 16-11 and 16-15.9 Section 16.5d of the A.M.A., Guides provides that, in rating
compression neuropathies, additional impairment values are not given for decreased grip
strength.10
ANALYSIS -- ISSUE 2
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome. She did not
undergo a left carpal tunnel release. In an impairment evaluation dated September 2, 2005,
Dr. Cohen discussed her complaints of numbness and tingling of the left hand. He measured
range of motion of the left wrist and listed findings for grip and pinch strength. Dr. Cohen noted
that appellant reported “tingling and numbness in her left hand during a median nerve
compression test.”
An Office medical adviser reviewed Dr. Cohen’s report on November 28, 2005. He
opined that appellant had a 10 percent impairment of the left upper extremity due to loss of grip
strength according to Tables 16-31 and 16-34 on page 509 of the A.M.A., Guides.
The A.M.A., Guides on page 495 provides three scenarios for determining the permanent
impairment due to carpal tunnel syndrome after an optimal recovery time following surgical
decompression. The Board notes, however, that as appellant did not undergo surgical
decompression on the left side, the specific method for determining impairment due to carpal
tunnel syndrome provided on page 495 of the A.M.A., Guides does not apply. The Office
medical adviser based his impairment finding on grip strength measurements. In evaluating
impairment due to carpal tunnel syndrome, however, there generally will be no ratings based on
loss of grip strength.11 Under the fifth edition of the A.M.A., Guides, schedule awards for carpal
tunnel syndrome are predicated only on motor and sensory impairments.12 As the Office medical
adviser did not properly apply the A.M.A., Guides in determining appellant’s left upper
extremity impairment, the case will be remanded to the Office. After such further development
as the Office deems necessary, it should issue an appropriate decision.

8

Id. at § 10.404(a).

9

Willie C. Howard, 55 ECAB 564 (2004).

10

A.M.A., Guides 494.

11

Id. at 494-95; David D. Cumings, 55 ECAB 285 (2004).

12

Robert V. Disalvatore, 54 ECAB 351 (2003).

4

CONCLUSION
The Board finds that appellant has not established that she has a permanent impairment of
the right upper extremity. The Board further finds that the case is not in posture for decision on
the issue of whether appellant has more than a 10 percent permanent impairment of the left upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 25, 2006 is affirmed in part and set aside in part. The
decision dated April 24, 2006 is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 24, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

